Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 1 of 16



                           \UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 0:19-cv-60487
    SOLU-MED, INC.,

                   Plaintiff,
    vs.

    YOUNGBLOOD SKIN CARE
    PRODUCTS LLC,

                Defendant.
    ________________________________/

                    PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE
                TESTIMONY OF DEFENSE EXPERT MICHAEL PAZAK AND
                         DEFENSE EXPERT RICHARD GRAY
                   WITH INCORPORATED MEMORANDUM OF LAW

            Plaintiff Solu-Med, Inc., moves for entry of an order excluding the testimony of
    defense experts Michael Pazak and Richard Gray based on Daubert v. Merrell Dow
    Pharmaceuticals, Inc., 509 U.S. 579 (1993) (“Daubert”), and says:
                                               MOTION

           1.      This case involves the months-long shutdown of Plaintiff’s longstanding,
    successful online Amazon store.          The shutdown occurred shortly after Defendant
    Youngblood Skin Care Products LLC (“Youngblood”) sent several complaints to Amazon
    which falsely accused Plaintiff of selling counterfeit Youngblood-branded products. Plaintiff
    is seeking damages for its business losses by reason of Youngblood’s false complaints which
    was the proximate cause of Amazon’s shutdown of Plaintiff’s online store.
           A. CAUSATION EXPERT – MICHAEL PAZAK
           2.      To refute causation, Youngblood intends to call at trial Michael Pazak – a
    purported Amazon-policies expert who had worked for Amazon for only four years, ending
    in 2012, eight years ago. Pazak though while at Amazon was not actively involved in policy
    compliance or in a real-life situation such as the incident in this case.



                                                    1
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 2 of 16



             3.    In his deposition Pazak admitted         that Amazon has no set formula for
    determining what action it will take when it receives a complaint that a seller is offering
    counterfeit goods for sale (“counterfeit complaints”). (See deposition transcript of Michael
    Pazak, at pg. 73-76, 85-86, attached as Exhibit “1”). But that did not stop him from giving
    an opinion about why Amazon shut down Solu-Med’s store. Further, Pazak has never
    testified or been qualified as an expert in any litigated case. (Id. at 63 ) Pazak has not authored
    any article that has been published that would provide substantial assistance to the jury in
    this case to understand the reasoning of Amazon in shutting down Plaintiff’s store. (Id.)
             4.    At his deposition, Pazak testified that he “believes,” “thinks,” and “assumes”
    that Amazon’s decision to shut down Plaintiff’s store was based solely on the history of prior
    brand owner’s unsubstantiated complaints against Solu-Med and Solu-Med’s alleged pattern
    of unresponsiveness to those prior complaints. (Exh. 1 at p. 19-20, 38, 42-43, 73-76, 85-86.)
    The complaints relied upon were from 2018 through January, 2019, five (5) of which were
    after the store was reactivated. Further, Pazak offered no testimony regarding any brand
    owner complaints against Solu-Med from 2015 through November, 2018. Solu-Med had
    been selling Youngblood products for two (2) years prior to November, 2018 without
    complaint.     In Pazak’s view, that “history of complaints was the determining factor in
    Amazon’s decision to suspend Solu-Med.” (Id. at 20 (emphasis added); see also id. at 85 (“when
    Amazon looked at the facts, looked at the history, the lack of response, then they took that
    action”)). In essence, he intends to tell the jury that the shutdown was simply Plaintiff’s own
    fault.
             5.    When Plaintiff’s counsel pressed him about the basis for his opinion regarding
    Amazon’s decision and pointedly asked whether it was really just an “assumption” on his
    part, Pazak replied “Yes.” (Exh. 1. at 86.)
             6.    If that is not bad enough, Pazak was proffering an opinion on a topic where
    he has had no personal experience or involvement, namely Amazon’s decision-making
    process regarding counterfeit complaints. To be sure, Pazak worked at Amazon, but that
    was a long time ago (2008 to 2012) and at that time he served as Amazon’s director of
    enterprise business in charge of various tasks including e-commerce operations with third
    parties, product ads, expansion of the Amazon prime program, growth of the “reseller”
    business, and so forth. (Id. at 32-35) No doubt, those were important responsibilities. But

                                                    2
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 3 of 16



    conspicuously missing from this job description was any responsibility over -- or even any
    involvement with -- incoming counterfeit complaints and deciding what action to take. And
    as for the eight years since he left Amazon -- during which he has run his own consulting
    company -- Pazak has offered nothing to show that he has acquired any current specific
    knowledge about Amazon’s internal decision-making process as to counterfeit complaints.
    Pazak even admitted that he only has a “general understanding of how Amazon responds to
    seller performance complaints.” (Id. at 70; emphasis added.)
           7.      As such, on the specific topic of his testimony -- the supposed grounds upon
    which Amazon shut down Solu-Med’s store -- Pazak has no specific experience to draw
    from. Nor has he relied on a single publication or report on this topic from anyone else to
    validate his conclusions. Yet Pazak now intends to inform the jury of the precise grounds
    for Amazon’s decision, despite his own admission that it was an “assumption” or belief on
    his part. (Exh. 1 at 85, 86.) Indeed, Pazak couched his entire thought process about the
    shutdown in terms of an imagined dialogue between Amazon staff, rather than by relying
    upon specific past experience or corroboration of any type. His own words virtually speak
    for themselves:
                   “It followed the same pattern as the seven previous complaints
                   where they got no response from Solu-Med. And based on no
                   response to eight complaints at that point, I think Amazon said,
                   ‘We need to wake them up,’ to use kind of a casual term, ‘see it
                   they are even paying attention. They are not answering our
                   emails. We need to make sure that we have a discussion with
                   them.’ And I think Amazon took the action to have an in-depth
                   discussion and investigation with Solu-Med, and I think that’s
                   exactly what it triggered, is they suspended it so that they could
                   have that discussion, and that’s what transpired.” (Exh. 1 at 75-
                   76; emphasis added.)

           8.      Such rank speculation and conjecture by a purported expert is exactly why
    Daubert exists. As explained below, the standard for admitting expert testimony under
    Daubert is stringent and has three essential requirements: (a) that the expert have sufficient
    qualifications as to the specific subject matter of the opinion, (b) that the opinion is reliable
    based on genuine and proven support, and (c) that the opinion will be helpful to the jury in
    evaluating the facts of the case. As the party offering Pazak’s testimony, Youngblood bears



                                                   3
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 4 of 16



    the burden to establish all three. On this record, however, Youngblood cannot show that any
    of these requirements can be met.
            9.     Although Pazak may have dated general knowledge of Amazon’s business,
    that does not give him free rein to offer theories or make unsubstantiated guesses beyond his
    own expertise – which is precisely what he has done here. Indeed, his conclusions are based
    on nothing more than his own “say so” and guesses about Amazon’s decision-making
    process in 2018 (six years after he left the company).
            B.     DAMAGES EXPERT – RICHARD GRAY
            10.    Youngblood intends to offer at trial the testimony of Richard Gray – a
    Certified Public Accountant and Accredited Business Valuator who worked for Amazon for
    the purposes of “calculat[ing] the amount of damages relating to this particular case.”
    (Deposition Transcript of Richard Gray, p. 28-29, a copy of which is attached as Exhibit
    “2”).
            11.    Gray offered two opinions in this case – 1) he issued a damages report that
    calculates “lost profits” experienced by the store as a result of the shutdown; and 2) he offered
    a rebuttal opinion on the valuation of Solu-med, Inc.
            12.    With regards to his initial report on damages, during his deposition Gray
    makes clear that he made assumptions not based on his expertise relating to the Amazon
    store. But that has not stopped him from giving an opinion on damages.
            13.    According to his deposition, despite having access to five years of sales reports
    from Plaintiff’s Amazon store, Gray only chose to utilize four months of reports to project
    damages. (Ex. 2 at p. 48-52). He bases this limitation on the fact that Plaintiff decided not to
    sell less profitable items through its store in June 2018; therefore, Gray believes that the sales
    period from June 2018-October 2018 should be the only relevant time period to consider. (Id.
    at 48-49).
            14.    Even assuming Gray was correct or within his purview as expert to ignore the
    5-year performance history of the store to project damages in this case, Gray then testified
    that he ignored Solu-med’s actual profits in this time period for purposes of projecting lost
    profits (which - led to a number far less favorable to Solu-med than if he would have used its
    actual average net profits for this carefully selected time period). (Id. at 52-59).



                                                    4
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 5 of 16



           15.     When pressed on whether he actually understands how the Amazon reseller
    business model works, Gray admitted he does not. For instance, Gray opines that it is his
    opinion that he expects a direct correlation on a monthly basis between revenue and shipping
    costs. When asked if he had any understanding of Amazon’s shipping requirements and the
    differences between goods fulfilled by Amazon versus the store, he admitted that he “didn’t
    go into that level analysis.” (Id. at 62).
           16.      Gray also admitted that for the purposes of his damages opinion, he
    “assumed” that the store was back to “normal operations” as of February 2019. (Id. at 65-
    66). When asked why he made that assumption, Gray stated that it was based on the fact
    that the store was reinstated on January 14, 2019 and that “customers that would go into the
    store and purchase … had that ability after January 14, 2019.”(Id. at 65-66). When asked if
    he could point to any month in 2019 where the Amazon store reached its pre-shutdown
    numbers, Gray testified no. (Id. at 65.) When asked if he made any inquiry into the store’s
    buy-box ratings pre-shutdown versus post-shutdown, Gray testified no. (Id. at 66-68.)
           17.     But what also reflects his lack of expertise, is that Gray “thinks” and
    “assumes” “based on his personal interaction in buying products off Amazon”, that if the
    store is re-opened and an “individual is looking for a specific product, that product is going
    to appear and [the customer] has the ability to purchase it.”(Id at. 69. ) Gray then wanders
    into the realm of incredulity when he states that even if Plaintiff’s buy box (i.e, what page
    the store appeared in a customer’s search for a specific product), was buried on the third or
    fourth page of Amazon, since he would click through all the pages to view every offering of
    a product, Gray assumes every consumer would likely do the same. Therefore, concludes
    Gray, the store is the same as it would have been pre-shutdown. (Id. at 69-70). In essence,
    Gray intends to tell the jury that because he’s a consumer on Amazon, he’s qualified to testify
    that the store was fine after it was re-instated, with no regard to the reality of the pre-
    shutdown buy box ratings versus post-shutdown buy box ratings.
           18.     Gray also noted that he did not review any documents or information in order
    to determine how long it took Plaintiff’s Amazon store to restock all of its inventory after the
    shutdown which might exceed the damages period that he provided in his report. (Id. at 71).




                                                   5
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 6 of 16



           19.    Gray also unequivocally admits that the store never regains the sales history it
    did in 2018 pre-store shutdown, yet provides an opinion that the store was back to normal
    by February 2019 when it was reinstated. (Id. at 65)
           20.    As such, on the specific topic of his testimony -- the grounds upon which Solu-
    Med lost profits are based as a result of the Amazon shutdown -- Gray has no specific
    experience to draw from. Nor has Gray relied on a single publication or report to validate
    his conclusions. Yet Gray now intends to tell the jury the precise lost profits to measure in
    the three-month period that the store was actually down, and he intends to do so in the face
    of his own admission that it is all just one big “assumption.” (Ex. 1 at 65). Gray couched
    his whole thought process about the shutdown in terms of his own interaction with Amazon,
    rather than by relying upon specific experience or corroboration of any type.
           21.    In addition, when pressed on his rebuttal opinion, Gray admitted that he has
    little experience in valuating distribution companies and no experience in valuating Amazon
    stores. (Id. at p. 18, p. 36). Yet, he assesses an arbitrary percentage to decrease the value of
    Plaintiff’s company based on the fact that the Plaintiff sells on Amazon. (Id. at 40-41, 42-
    43). Gray acknowledges that this 15% reduction was based on his “own judgment.” (Id. at
    43).
           22.    Similar to Pazak, such rank speculation by a purported expert is exactly why
    Daubert exists. The standard for admitting expert testimony requires the opinion to be
    reliable based on genuine proven support and helpful to the jury in evaluating facts.
    Youngblood bears the burden on establishing this. While Gray may be well-versed in
    accounting and valuation, that does not give him free rein to offer theories or make
    unsubstantiated guesses beyond his experience – which is precisely what he’s done here.
           23.    As discussed in detail in the following memorandum, Pazak and Gray’s
    testimony falls well below the threshold established by Daubert for the admission of expert
    testimony. Indeed, Daubert is specifically designed to prevent this exact type of unreliable
    “hired gun” testimony from reaching the jury because, unlike a court, jurors may be easily
    swayed by the words of a purported expert witness. An order excluding Defendant’s experts
    must therefore be entered.




                                                   6
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 7 of 16



                                      MEMORANDUM OF LAW
                                                      I
                                       Trial Judge’s Critical Role as
                                      Gatekeeper of Expert Testimony
           Under the applicable standard, the trial court is required to “act as a gatekeeper to insure
    that speculative and unreliable opinions do not reach the jury.” See Williams v. Mosaic Fertilizer,
    LLC, 2016 WL 7175657, at *3 (M.D. Fla. Jun. 24, 2016); see also United States v. Frazier, 387
    F.3d 1244, 1260 (11th Cir. 2004) (“[t]he importance of Daubert’s gatekeeping requirement
    cannot be overstated”); Salvani v. Corizon Health, Inc., 2019 WL 3410028, at *2 (S.D. Fla. Jul.
    29, 2019); see generally Kumho Tire Co., v. Carmichael, 526 U.S. 137, 141, 148 (1999). And the
    burden to establish the three specific requirements for admissibility (i.e., qualifications,
    reliability, and helpfulness)1 necessarily “rests on the proponent of the expert opinion,” which
    here is Youngblood. Frazier, 387 F.3d at 1260. As the case law emphasizes, this gatekeeping
    function is critical because jurors may not be equipped to recognize the speculative/unreliable
    nature of an expert opinion and to give it the weight it deserves. See, e.g., Frazier, 387 F.3d at
    1263 (“expert testimony may be assigned talismanic significance in the eyes of lay jurors” and
    thus “courts must take care to weigh the value of such evidence against its potential to mislead
    or confuse”); Allison v. McGhan Med. Corp., 184 F.3d 1300, 1310 (11th Cir. 1999) (noting that
    jurors are more likely than a judge “to be awestruck by the expert’s mystique”).
           To that end, courts are required to ensure that an “expert”, whether basing testimony
    upon professional studies or personal experience, employs in the courtroom the same level of
    intellectual rigor that characterizes the practice of an expert in the relevant field.” Frazier, 387 F.
    3d at 1260 (emphasis added), quoting, Kumho Tire, 526 U.S. at 152; United States v. Falcon, 245
    F. Supp. 2d 1239, 1245 (S.D. Fla. 2003) (Daubert requires courts to be vigilant in ensuring that
    experts employ “intellectual rigor” in reaching their opinions and that experts do not “bring
    their aura of expertise into the courtroom to merely serve as ‘hired guns’ for their respective
    parties”); In re Traysol, No. 08-MD-01928, 2011 WL 7109295, at *3 (S.D. Fla. Feb. 4, 2011)
    (“[i]mperative, however, is that the expert employs in the courtroom the same level of
    intellectual rigor that characterizes the practice of an expert in the relevant field”). Consistent



           1
                   These three requirements are explained in detail in Section II below.
                                                      7
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 8 of 16



    with that mandate of “intellectual rigor,” the Eleventh Circuit has been clear that the courtroom
    is not the place for expert guesswork. See, e.g., Hendrix v. Evenflo Co., Inc., 609 F.3d 1183, 1194,
    1203 (11th Cir. 2010).
                                                     II
                                  The Required Analytical Framework
                                            under Daubert
           To exercise the gatekeeping function described above, it is well-settled that courts
    must examine three prongs under the Daubert standard and that all three must be met before
    an expert may be allowed to testify at trial. Although the expert testimony at issue in Daubert
    was scientific in nature, the three-prong Daubert standard applies to all expert testimony being
    offered under Fed. R. Evid. 702.2 See Lugo v. Hulett Env’l Svcs., Inc., No. 6:10-cv-1252, 2011
    WL 13298500, at *4 (M.D. Fla. May 18, 2011), citing Kumho Tire, 526 U.S. at 149; see also
    Johnson v. Dixon, No. 3:14-cv-579, 2015 WL 12851563, at *25 n. 30 (M.D. Fla. Nov. 20,
    2015), citing, Kumho Tire, 526 U.S. at 141. The following is a brief overview of each prong
    and the specific inquiries applicable to each.
    A.     Qualifications of Expert
           To survive Daubert, the witness must not only possess expertise in the relevant field, but
    also on the specific subject matter upon which he/she is opining. See, e.g., Medina v. Louisville
    Ladder, Inc., 496 F. Supp. 2d 1324, 1326-27 (M.D. Fla. 2007) (mechanical engineer was not


           2
                   Fed. R. Evid. 702 currently provides as follows:

           A witness who is qualified as an expert by knowledge, skill, experience,
           training, or education may testify in the form of an opinion or otherwise if:

           (a)     the expert's scientific, technical, or other specialized knowledge will
                   help the trier of fact to understand the evidence or to determine a fact in
                   issue;

           (b)     the testimony is based on sufficient facts or data;

           (c)     the testimony is the product of reliable principles and methods; and

           (d)     the expert has reliably applied the principles and methods to the facts of
                   the case.


                                                     8
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 9 of 16



    qualified to render opinions on specific topic of warnings). To that end, an “expert may
    testify only about matters within the scope of his or her expertise and must be qualified to
    testify competently regarding the matters he intends to address.” Cordoves v. Miami-Dade
    County, 104 F. Supp. 3d 1350, 1358 (S.D. Fla. 2015). “[E]xpert testimony regarding matters
    outside of the witness's expertise is inadmissible, even if the expert is qualified to testify about
    other matters.” Id.
    B.     Reliability of Opinion
           A common thread running through Daubert cases is that an expert’s opinion must be
    reliable, and the court cannot “simply tak[e] the expert’s word for it.” See, e.g., Frazier, 387 F.3d
    at 1265; Sorrels v. NCL (Bahamas) Ltd., 796 F. 3d 1275, 1286 (11th Cir. 2015) (“court’s
    gatekeeping function requires more than simply taking the expert’s word for it”); see Williams,
    supra, at *3 (“good grounds and appropriate validation must support [expert testimony]”).
    Indeed, as courts uniformly recognize:
                   Daubert compels district courts to reject expert opinion based
                   solely on an expert’s mere say so, however well qualified he or
                   she may be.

    Johnson, supra, at *25; accord O'Malley v. Royal Caribbean Cruises, Ltd., No. 17-21225-CIV, 2018
    WL 2970728, at *6 (S.D. Fla. June 13, 2018) (“[t]he trial court’s gatekeeping function
    requires more than simply taking the expert's word for it”); Lugo, supra, at *5 (where expert’s
    opinion is based on nothing “other than his say so,” the opinion “does not survive the Rule
    702 and Daubert analysis.”)
           To that end, expert opinions must be fully supported by “appropriate validation.” See
    Williams, supra, at *3; Traysol, supra, at *3. What this means is the court must evaluate and
    scrutinize every step of the expert’s rationale that underlies his/her conclusions, including:
    (a) whether the expert's underlying methodology/reasoning has been tested or is capable of
    being tested; (b) whether it has been subjected to peer review/publication; (c) whether it has
    a potential error rate; and (d) whether it has been generally accepted in the relevant
    community. See Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1305 (11th Cir.
    2014), citing Daubert, 509 U.S. at 593-94. And where the expert relies on his own experience
    to support his opinion, “[t]he proponent of such an opinion must explain how that experience



                                                     9
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 10 of 16



    led to the conclusion he reached, why that experience was a sufficient basis for the opinion, and
    just how that experience was reliably applied to the acts of the case.” Lugo, supra, at *4.
           In conducting this rigorous inquiry, the Court must ultimately ensure that the
    testimony is not merely speculation offered by one who might be an expert on other
    topics. Chapman, 766 F.3d at 1306; Allison, 184 F.3d at 1316-17. As the courts have
    recognized, evaluating reliability under these guiding principles is absolutely essential to
    ensure that litigants do not “dump[] a barrage of questionable” testimony on a jury which is
    “less equipped than the judge to make reliability and relevance determinations and more
    likely than the judge to be awestruck by the expert's mystique.” Allison, 184 F.3d at 1310.
    C.     Helpfulness to Jury
           As for the final prong, the trial judge must find that the expert testimony is helpful to the
    jury by providing a substantiated framework through which the jury is better able to understand
    the implications of the fact evidence being presented to them. As such, the opinion must “fit”
    the facts of the case. See, e.g., Allison, 184 F.3d at 1312, citing, Daubert, 509 U.S. at 591. To
    that end, expert testimony is deemed unhelpful to a jury if it is irrelevant to the actual facts
    of the case or if it “offers nothing more than what lawyers for the parties can argue in closing
    arguments.” See, e.g., Tompkins-Holmes v. Gualtieri, No. 8:17-cv-52, 2018 WL 1556423, at *5
    (M.D. Fla. Mar. 30, 2018), citing, Frazier, 387 F.3d at 1262–63; Salvani, supra, at *5.
    Moreover, expert testimony automatically fails the “helpfulness” prong where the expert
    essentially tells the jury what result to reach by opining about who is responsible for causing
    the alleged injury. Such testimony impermissibly invades the province of the jury. As the
    court explained in Ryken v. Celebrity Cruises, Inc., No. 18-CIV-25152, 2019 WL 5485177 (S.D.
    Fla. Sept. 10, 2019):
                   [M]erely telling the jury what result to reach is unhelpful and
                   inappropriate.

                   Here, [the expert’s] report is replete with legal conclusions
                   instructing the jury that … Defendant’s actions and inactions
                   were the sole cause of Plaintiff’s injuries. … [U]nder Daubert an
                   expert may not testify as to his opinion regarding ultimate legal
                   conclusions. In sum, the opinions offered by [the expert] would
                   be telling the jury how he thinks they should rule and, therefore,
                   invade the province of the jury. Thus, Plaintiff failed to satisfy
                   the helpfulness prong under Daubert.


                                                    10
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 11 of 16



    Id. at *6 (citations omitted); see also O'Malley, supra, at *4 (S.D. Fla. June 13, 2018) (“[t]he
    Eleventh Circuit has made clear that legal conclusions or statements instructing what
    conclusion the jury should reach are impermissible and do not pass muster under Daubert”),
    citing, Cook v. Sheriff of Monroe County, 402 F.3d 1092, 1112 n.8 (11th Cir. 2005) (“courts must
    remain vigilant against the admission of legal conclusions”).
                                                  III

                                  Defendants’ Experts Opinions Fail
                                        the Daubert Analysis
           A. Michael Pazak’s Opinions Fail Every Requirement of Daubert
           Applying that analytical framework to the expert opinions Defendant is offering here,
    it is clear that Pazak’s opinions fail the Daubert standard at every step. While Pazak may
    have been a former Amazon employee, this pedigree standing alone does not ipso facto
    establish the reliability of the opinion he has offered. Indeed, courts routinely exclude
    opinions from seemingly qualified professionals where reliability of the specific opinion
    being offered is suspect under a Daubert analysis.3
           As noted, it is evident from Pazak’s own testimony that he has no specific experience
    to support his opinion as to the cause of the shutdown, nor has Pazak relied on any
    corroborating publication by anyone else. In his own words, Pazak simply thinks, believes,
    and assumes that he knows what was in the minds of Amazon staff when they shut down the
    Solu-Med store. That is pure guesswork -- rather than the required “intellectual rigor” -- and
    such imprecision in an expert opinion “easily could serve to confuse the jury” in violation of




           3
                    See, e.g., Allison, 184 F.3d at 1316-17 (“Dr. Gershwin is a prolific scientific
    author and has published numerous articles in peer reviewed journals. … While we do not
    question the scientific expertise of Dr. Gershwin, we find the district court correctly excluded
    his testimony…”); see also Bushore v. Dow Corning-Wright Corp., 1999 WL 1116920, at *1
    (M.D. Fla. Nov. 15, 1999) (“Dr. Vasey has impressive credentials in the field of
    rheumatology as a treating physician and academician. … However, Dr. Vasey's opinion
    does not meet the Daubert test for opinion testimony”); see also Frazier, 387 F.3d at 1261,
    1263-64 (“overwhelming [expert] qualifications … are by no means a guarantor of
    reliability”; “we have little doubt that he would be competent to testify generally as an expert
    forensic investigator,” but “he failed to establish that his opinions were methodologically
    reliance or sound”).
                                                  11
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 12 of 16



    Daubert. See, e.g., Frazier, 387 F. 3d at 1266. Indeed, as Daubert reflects, the expert’s role is
    to clarify matters -- not to confuse them.
           No matter how vigorously Youngblood tries to prop up Pazak’s expert’s opinion, the
    fact remains that Pazak simply cannot opine with reasonable certainty why Amazon shut
    down Solu-Med’s store. After all, he conceded that Amazon handles such matters on a case-
    by-case basis, and Pazak is no mind-reader.         He simply does not know the actual reasons
    for the shutdown and Pazak must not be permitted to tell the jury otherwise. Moreover, the
    upshot of Pazak’s testimony is that Plaintiff is solely to blame for the damages it suffered
    from the shutdown. That impermissibly tells the jury how to decide the case and thus fails
    the third prong of Daubert. See Ryken, supra, at *6; O’Malley, supra, at *4. Admission of such
    testimony is not sustainable under the letter or spirit of Daubert.
           To the extent Pazak has further opined that Solu-Med violated Amazon’s policies by
    selling products without a manufacturer’s warranty as an additional ground, that fares no
    better under Daubert for that was not in Youngblood’s complaint.            There is simply no
    evidence in the record showing that such an alleged violation played any role whatsoever in
    Amazon’s decision to shut down the store -- or more importantly, that such a violation is the
    same as selling “counterfeit” goods. Accordingly, such testimony does not fit the facts of the
    case, thereby failing the Daubert test. Moreover, given the inflammatory nature of such
    accusations, there is clearly a danger of juror confusion and unfair prejudice to Solu-Med,
    warranting exclusion under Fed. R. Evid. 403 as well. See, e.g., Malverty v. Equifax Info. Svcs.,
    LLC, No. 8:17-cv-1617, 2019 WL 5549146, at *3 (M.D. Fla. Oct. 28, 2019) (excluding
    expert’s testimony about prior cases under Rule 403 because it “is likely to confuse the jury”);
    Fed. R. Evid. 403 (authorizing court to “exclude relevant evidence if its probative value is
    substantially outweighed by a danger of one or more of the following: unfair prejudice,
    confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting
    cumulative evidence”). Alleged prior misconduct which played no role in the event under
    consideration should not be admitted.
           B. Richard Gray’s Opinion Must Be Stricken Under Daubert
           Applying that analytical framework to the expert opinions being offered here, it is
    quite clear that Gray’s opinions fail the Daubert standard at every step with regard to his lost
    profit opinion and rebuttal valuation opinion. While Gray may well be experienced in

                                                   12
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 13 of 16



    accounting and valuation, that lone does not ipso facto establish the reliability of every
    opinion offered by that person. Courts routinely exclude opinions from professionals with
    impeccable credentials where reliability of the specific opinion being offered is suspect under
    a Daubert analysis.4
           1. Lost Profits
           As noted, it is evident from Gray’s own testimony that he arbitrarily assumed the
    store was “back to normal” after it was re-opened and therefore, his lost profits analysis
    ended there. He performed no analysis on store sales post the store re-opening, he made no
    inquiry into the store’s buy-box ranking, and no inquiry into how long it took to re-stock the
    store’s inventory with Amazon. That is pure guesswork on its face -- rather than the required
    “intellectual rigor” -- and such imprecision in an expert opinion “easily could serve to
    confuse the jury” in violation of Daubert. See, e.g., Frazier, 387 F. 3d at 1266. Indeed, as
    noted above, the expert’s role is to clarify matters -- not to confuse them. Gray admits that
    he ended his lost profits analysis after the store re-opened based on the assumption “it was
    operating normally.” He conducted no independent investigation as to the financial reality
    of the store at that time. His testimony faltered greatly when he began explaining that he
    would maybe go to the second, third, fourth page of an Amazon search for a product to look
    at a store. Not only is that contrary to common human experience, but it is also not helpful
    for the jury or an appropriate area of testimony for an expert. For Gray certainly has no
    expertise on consumer search tendencies on Amazon, which is what he began providing
    “expert opinion” on to justify his “store is re-instated and therefore, I assumed normal
    operation” opinion. The effect of his “lost profit” testimony is that the jury should determine
    that once the store was re-opened, Plaintiff was back to “normal.” This is the equivalent of
    a doctor telling the jury that the day after his surgery re-attaching a limb, the plaintiff’s use
    of the limb was the same as pre-accident. Clearly, Gray is attempting to paint a false picture
    of Plaintiff’s financial condition post-shutdown because he has failed to consider the financial
    reality due to Gray’s obvious lack of expertise and thus he fails the third prong of Daubert.
    See Ryken, supra, at *6; O’Malley, supra, at *4. Admission of such testimony is not sustainable
    under the letter or spirit of Daubert – not even close.


           4
                   See FN 3, supra.
                                                   13
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 14 of 16



           2. Valuation – Rebuttal Report
           Similarly, in his rebuttal opinion, Gray provided a valuation of Plaintiff. However,
    he admits that he has no experience in valuing Amazon stores and little experience valuing
    distribution companies. Yet, Gray believes he is qualified to provide a valuation opinion of
    this   Amazon        store/distribution     company.        Gray    acknowledges       that    he
    “used his own judgment” when coming up with a 15% risk factor to de-value the store based
    on the “risk” that he assessed would apply to this type of company. This fares no better
    under Daubert.
           As set out above, expert opinions must be fully supported by “appropriate validation
    – i.e., ‘good grounds,’ ‘based on what is known.” Frazier, 387 F.3d at 1261. Thus, Rule 702
    expressly requires that “the testimony is based upon sufficient facts or data.” Fed. R. Evid.
    702((b). Expert testimony is admissible only “if the expert knows of facts which enable him
    to express a reasonably accurate conclusion as opposed to conjecture or speculation.” Jones
    v. Otis Elevator Co., 861 F.2d 655, 662 (11th Cir. 1988).
           Here, Gray’s valuation opinion is based not on facts or data, but on his own
    conjecture and speculation. Gray admitted that he based his analysis and application of a
    15% risk premium to his valuation of Plaintiff based only on his own “judgment.” Gray did
    not provide any data or factual analysis to support that 15% risk factor, thereby impermissibly
    requiring the fact finder to accept that number based on his own “say so.” See, e.g., Frazier,
    387 F.3d at 1265; Sorrels, 796 F. 3d at 1286. A purported expert valuation that is not based on
    any principled methodology is pure ipse dixit and should be excluded. See, e.g., Kipperman v. Onex
    Corp., 411 B.R. 805 (N.D. Ga. 2009) (excluding valuation testimony where expert testified that
    he used specific growth rate to calculate valuation because it was “just right” without any
    explainable reason for that determination).
           Gray’s opinion based on his “judgment” is especially unreliable here because he has
    little experience in valuing distribution companies and no experience in valuing Amazon
    stores. Where an expert relies on his own experience to support his opinion, “[t]he proponent
    of such an opinion must explain how that experience led to the conclusion he reached, why
    that experience was a sufficient basis for the opinion, and just how that experience was reliably
    applied to the acts of the case.” Lugo, supra, at *4. Here, Gray attempts to base his opinion on
    his “judgment” but has no relevant experience to justify his conclusion. His opinion, therefore,

                                                   14
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 15 of 16



    fails to satisfy the requirements for admissibility under Daubert. See Kipperman, 411 B.R. at 847-
    849 (finding that although expert had experience in business valuations generally, his lack of
    industry-specific experience rendered his analysis unreliable). Because Gray’s opinion lacks a
    proper factual basis, it is not properly admissible at trial under the Daubert standard. Therefore,
    the Court should exclude Gray’s testimony on this basis.
                                                   IV.
                                               Conclusion
           Both of Defendant’s experts’ opinions lack the factual basis to survive this Daubert
    challenge. They make inappropriate assumptions that stray outside their expertise and yet
    attempt to weave these assumptions into their opinion to elicit testimony favorable to their
    client. The Court should exclude both of their opinions on this basis.

           WHEREFORE, Plaintiff respectfully requests that the Honorable Court enter an
    Order precluding Michael Pazak and Richard Gray from testifying at the upcoming trial and
    any further relief this Honorable Court deems just and proper.

                               LOCAL RULE 7.1(a)(3) CONFERRAL
           Counsel for Plaintiff has conferred with counsel for Defendant via telephone and
    email in a good faith effort to resolve the issues raised in the motion, and Defendant opposes
    the relief sought.
    Respectfully submitted,

    Attorneys for Plaintiff:

    BLACK LAW P.A.
    1401 E Broward Blvd. Suite 204
    Fort Lauderdale FL 33301
    ph-954.320.6220 fx-954.320.6005

    By:           s/ Kelsey K. Black
           Kelsey K. Black
           Florida Bar No. 078925
           kelsey@kkbpa.com
    and

    Stanley R. Goodman, Esq. (admitted pro hac vice)
    Goodman & Saperstein


                                                    15
Case 0:19-cv-60487-RKA Document 106 Entered on FLSD Docket 03/06/2020 Page 16 of 16



    666 Old Country Road, Suite 200
    Garden City, NY 11530
    Telephone: (516) 227-2100
    Facsimile: (516) 227-2108
    gsesq600@aol.com




                                        16
